internal_revenue_service department of the treasury number release date index number washington dc person to contact kyle a orsini telephone number refer reply to cc tege eoeg et1-plr-106335-01 date date legend taxpayer vessel country a country b state a dear this is in response to your letter dated date in which you request a ruling on whether services performed by employees working on board a cruising vessel are considered employment as defined in sec_3121 and sec_3306 of the internal_revenue_code the code for purposes of the federal_insurance_contributions_act fica and the federal_unemployment_tax_act futa respectively taxpayer owns and operates a vessel that provides entertainment and gaming on cruises to nowhere and international cruises taxpayer is a corporation the vessel is registered under the laws of country a the vessel operates from a port in state a it has a crew of between to people the majority of whom are non- citizens of the united_states the vessel generally conducts two cruises to nowhere per day taxpayer represents that these cruises involve sailing outside the territorial waters of state a but staying within the territorial waters of the united_states the vessel has a restaurant on board which serves meals to passengers as well as several bars where liquor beverages and snacks are served gaming activities are available on board when the vessel is outside state a waters entertainment is also available on board at least once per month the vessel sails to country b and provides the identical services and entertainment activities outside state a waters passengers are not allowed to disembark the vessel until it returns to state a specifically you request the following rulings the services performed on the vessel by individuals who are not citizens of the united_states do not constitute employment under sec_3121 of the code for purposes of fica_taxes imposed by sec_3101 and sec_3111 the services performed on the vessel by both individuals who are not citizens of united_states and individuals who are citizens of the united_states do not constitute employment under sec_3306 for purposes of the futa_tax imposed by sec_3301 law and analysis sec_3101 and sec_3111 impose fica_taxes upon the employee and employer respectively and sec_3301 imposes futa_tax upon the employer with respect to wages received by the employee from the employer for employment sec_3121 of the code excludes from employment for fica purposes services performed on or in connection with a vessel that is not an american_vessel provided that the individual is employed on and in connection with such vessel when it is outside the united_states and a such individual is not a citizen_of_the_united_states or b the employer is not an american_employer sec_31_3121_b_4_-1 explains that the performance of services on and in connection with a vessel includes services performed by employees as officers or members of the crew sec_31_3121_b_4_-1 provides in relevant part that s ervices performed within the united_states on or in connection with a non-american vessel for an employer by an employee who is not a citizen_of_the_united_states are excepted from employment irrespective of whether the employer is or is not an american_employer provided the employee also is employed by such employer on and in connection with the vessel when outside the united_states sec_31_3121_b_4_-1 provides that services performed outside the united_states on or in connection with a non-american vessel by an employee who is not a united_states citizen does not constitute employment 1for purposes of sec_3121 of the code the term citizen_of_the_united_states includes citizens of the united_states puerto rico the u s virgin islands guam and american samoa see sec_31_3121_e_-1 sec_3306 of the code provides a similar exclusion from employment for futa purposes by excluding from employment services performed on or in connection with a vessel not an american_vessel if the employee is employed on and in connection with such vessel when outside the united_states unlike sec_3121 of the code however sec_3306 of the code does not require an employee to be a non-citizen for the services to be exempt from inclusion as employment rather both citizens and non-citizens are included in the scope of application so long as they perform services on and in connection with a non-american vessel outside the united_states sec_31_3306_c_4_-1 further explains that services performed within the united_states on or in connection with a non-american vessel are excepted from employment if the employee is employed by the employer on and in connection with the vessel when it is outside the united_states the term american_vessel is defined in sec_3121 and sec_3306 of the code both sections define the term identically for purposes of this chapter the term american_vessel means any vessel documented or numbered under the laws of the united_states and includes any vessel which is neither documented or numbered under the laws of the united_states nor documented under the laws of any foreign_country if its crew is employed solely by one or more citizens or residents of the united_states or corporations organized under the laws of the united_states or of any state the vessel as represented by the taxpayer is registered under the laws of country a it is neither documented nor numbered under the laws of the united_states therefore it does not satisfy the definition of an american_vessel under sec_3121 and sec_3306 of the code for purposes of the exemptions from the definition of employment under sec_3121 and sec_3306 respectively the taxpayer represents that the vessel generally makes two daily cruises to nowhere which involve sailing outside the territorial waters of state a but staying within the territorial waters of the united_states the taxpayer also represents that the vessel makes at least one trip per month to country b accordingly based on the information submitted and the representations made we rule that the services performed on the vessel by individuals who are not citizens of the united_states do not constitute employment under sec_3121 of the code for purposes of fica_taxes imposed by sec_3101 and sec_3111 the services performed on the vessel by both individuals who are not citizens of united_states and individuals who are citizens of the united_states do not constitute employment under sec_3306 for purposes of the futa_tax imposed by sec_3301 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely will e mcleod assistant chief employment_tax branch office of division counsel associate chief_counsel tax exempt and government entities
